
	

113 S1176 IS: Remittance Status Verification Act of 2013
U.S. Senate
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1176
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2013
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To impose a fine with respect to international remittance
		  transfers if the sender is unable to verify legal status in the United States,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Remittance Status Verification Act
			 of 2013.
		2.Status
			 verification for remittance transfersSection 919 of the Electronic Fund Transfer
			 Act (relating to remittance transfers) (12 U.S.C. 1692o–1) is amended—
			(1)by redesignating
			 subsection (g) as subsection (h); and
			(2)by inserting
			 after subsection (f) the following:
				
					(g)Status
				verification of sender
						(1)Request for
				proof of status
							(A)In
				generalEach remittance transfer provider shall request from each
				sender of a remittance transfer, the recipient of which is located in any
				country other than the United States, proof of the status of that sender under
				the immigration laws, prior to the initiation of the remittance
				transfer.
							(B)Acceptable
				documentationAcceptable documentation of the status of the
				sender under this paragraph—
								(i)shall be, in any
				State that requires proof of legal residence—
									(I)a State-issued
				driver's license or Federal passport; or
									(II)the same
				documentation as required by the State for proof of identity for the issuance
				of a driver’s license, or as required for a passport;
									(ii)shall be, in any
				State that does not require proof of legal residence, such documentation as the
				Bureau shall require, by rule; and
								(iii)does not
				include any matricula consular card.
								(2)Fine for
				noncomplianceEach remittance transfer provider shall impose on
				any sender who is unable to provide the proof of status requested under
				paragraph (1) at the time of transfer, a fine equal to 7 percent of the United
				States dollar amount to be transferred (excluding any fees or other charges
				imposed by the remittance transfer provider).
						(3)Submission of
				fines to BureauAll fines imposed and collected by a remittance
				transfer provider under paragraph (2) shall be submitted to the Bureau, in such
				form and in such manner as the Bureau shall establish, by rule.
						(4)Administrative
				and enforcement costsThe Bureau shall use fines submitted under
				paragraph (3) to pay the administrative and enforcement costs to the Bureau in
				carrying out this subsection.
						(5)Use of fines
				for border protectionAmounts from the collection of fines under
				this subsection that remain available after the payment of expenses described
				in paragraph (4), shall be transferred by the Bureau to the Treasury, to be
				used to pay expenses relating to United States Customs and Border Protection
				for border security fencing, infrastructure, and technology.
						(6)Definition
				relating to immigration statusIn this subsection, the term
				immigration laws has the same meaning as in section 101(a) of
				the Immigration and Nationality Act (8 U.S.C.
				1101(a)).
						.
			3.Study and report
			 regarding remittance transfer processing fines and identification
			 program
			(a)StudyThe Comptroller General of the United
			 States shall conduct a study to determine the effects of the enactment of
			 section 919(g) of the Electronic Fund Transfer Act, as amended by this
			 Act.
			(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to the Committee on Banking, Housing, and Urban Affairs
			 and the Committee on Homeland Security and Governmental Affairs of the Senate
			 and the Committee on Financial Services of the House of Representatives a
			 report on the results of the study conducted under paragraph (1) that
			 includes—
				(1)an analysis of
			 the costs and benefits of complying with section 919(g) of the Electronic Fund
			 Transfer Act, as amended by this Act; and
				(2)recommendations
			 about whether the fines imposed under that section 919(g) should be extended or
			 increased.
				
